NOTE: This order is nonpl'ecedential.

Um'ted States Court of Appeals
for the Federal Circuit

ASHLEY FURNITURE INDUSTRIES, INC.,
Plczirv,tiff-Appellant,

V.

UNITED STATES,
Defenclant-Appellee,

AND

UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellee,

AND

AMERI CAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,

Defendants~flppellees.

2012-1196

ASHLEY FURNITURE V. US 2

Appeal from the United States Court of International
Trade in consolidated case no. O'?-CV»OSZB, Judge Tirno-
thy C. Stanceu_

ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plaintiffs-Appellants,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORI)ER PROTECTION,
Defendcznts-Appellees,

AND

INTERNATIONAL TRADE COMMISSION,
Defendarz.t-Appellee,

AND

KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendants-Appellees.

2012-1200

Appeal from the United States Court of International
Trade in case 110. OS-CV-OSO.‘Z., Judge Timothy C. Stanceu.

3 ASHLEY FURNITURE v. Us
ON MOTION

Before O’MALLEY, Circuit Judge.
O R D E R

We construe the United States’ motions for extensions
of time in the above-captioned appeals as inotions to stay
the briefing schedules pending this court’s final disposi-
tion in PS Chez Sidney L.L.C. v. United States Internct-
tional Trade C'ornmission, Nos. 2008-1526, -1527, -1534.
Kincaid Furniture Co., Inc., et al. (Kincaid) request the
same relief in Eth,an Allen Globczl In,c. r). United States,
No. 2012-1200 Appellants oppose

Upon consideration thereof,
IT Is ORDERED THAT:
(l) The motions are denied.

(2) The government appellees in both captioned ap-
peals and l{incaid shall file their response briefs within
14 days of the date of this order.

(3) All other pending motions by appellees for exten-
sions of time are moot.

Foi-t Tns CoURT

 3 1 ?'mz /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Joseph W. Dorn, Esq.

Jeff;»ey S. Grimson, Esq. U s CGUR§{:§]'I-:%EFEA£S_F@;
Patrick V. Gallaghei-, Esq. ` `rssazntsm.czacuii
Jessica R. Toplin, Esq. AUG 3 1 281’2
Craig A. Lewis, Esq.

JAN HURBN.Y

823 cusm<